Order entered May 22, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00995-CV

                 IN RE J.C. PENNEY COMPANY, INC., ET AL., Relators

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-00735

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS this petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding, unless the

parties have agreed otherwise.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE